Opinion filed January 14, 2010 











 








 




Opinion filed January 14,
2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00281-CV
                                                    __________
                                                              
                               IN
THE MATTER OF THE ESTATE OF 
IDA BALDWIN DENISON, DECEASED
                                                               

 
                                          On
Appeal from the 39th District Court
 
                                                       Stonewall
County, Texas
 
                                            Trial
Court Cause No. 4222-A/4222-B
 

 
                                              M E M
O R A N D U M   O P I N I O N
Appellees
have filed in this court a motion to dismiss this appeal on the grounds that
the orders appellant is challenging are non-appealable interlocutory orders. 
Appellant has filed a lengthy response to the motion to dismiss but has failed
to establish that this court has jurisdiction over an appeal from these
interlocutory orders.
Therefore,
the motion is granted, and the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
January 14, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.